367 So. 2d 656 (1979)
Clyde Irwin BLACK, a/K/a Clyde Hill, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 78-393, 78-394.
District Court of Appeal of Florida, Third District.
January 30, 1979.
Rehearing Denied March 5, 1979.
Denis Dean, Special Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., and William M. Grodnick, Asst. Atty. Gen., for appellee.
Before PEARSON, BARKDULL and HUBBART, JJ.
*657 HUBBART, Judge.
This is a criminal prosecution which was consolidated for trial with a violation of probation proceeding in the Circuit Court for the Eleventh Judicial Circuit of Florida. After a jury trial in which the defendant was convicted of certain charged felonies, the trial court entered adjudications of guilt thereon, revoked the defendant's prior probation, and imposed a series of penitentiary sentences. The defendant appeals.
The central contention made by the defendant for reversal of the convictions herein, and the only contention orally argued before the court, is that the prosecuting attorney indirectly commented in his final argument to the jury on the defendant's failure to testify at trial. In our view, the issue was not properly presented to the trial court and, accordingly, has not been preserved for appellate review. Although the defendant objected at trial to the challenged argument and moved for a mistrial, he did not object on the specific ground that he now urges on appeal, to wit: that the prosecutor's argument constituted an indirect comment on the defendant's failure to testify at trial. As such, the defendant has waived the issue for appellate review. Clark v. State, 363 So. 2d 331 (Fla. 1978); State v. Jones, 204 So. 2d 515 (Fla. 1967).
We have considered the other contentions raised by the defendant in his brief and find them to be insufficient to upset this conviction. Accordingly, we affirm.
Affirmed.